DETAILED ACTION
Summary
The response of March 8, 2021 is considered herein.
Claims 1-20 and 24-27 have been cancelled.
Claims 21 and 28 have been amended.
Claims 21-23 and 28-39 are pending, with claims 28-37 being withdrawn to non-elected groups.
Claims 21-23, 38 and 39 are considered herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 introduces “a reflective, metal contact” bonded to “the active photovoltaic region” then discusses the formation of a cold weld bond between metal surfaces on the photovoltaic region and the substrate to form the already claimed “reflective, metal contact”.  The claim as written currently does not require a metal surface on the substrate as written.  Moreover, the claim is seemingly defining a final product based on intermediate, pre-process (bonded) metal surfaces.  For these reasons, it is unclear what layers are actually present in the final cell (be it an active region/a metal surface/a metal substrate or an active region/a metal 
Moreover, claim 1 is unclear because the applicant requires a reflective film bonded to the substrate, but it is unclear if this is the metal surface detailed in the first limitation.
Claims 22, 23, 38 and 39 are rejected as being dependent on the rejected base teaching.
Claim 22 refers to a metal foil, but it is unclear if this is a metal surface of claim 21 forming the metal contact, or an additional metal layer.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PEUMANS. (US 2001/0011551, referred to as PEUMANS herein) in view of NIWA (US 5324365) and LEE et al(“Multiple growths of epitaxial lift-off solar cells from a single InP substrate”, by LEE et al, supplied by the applicant in October 25, 2018, referred to as LEE herein).
Regarding claim 21, PEUMANS discloses a thin film solar cell (Fig. 5D) comprising: a cell comprising an active photovoltaic region (507), a transparent contact (506) bonded to the active photovoltaic region, and a substrate (505/5B02, polyimide filler [0052]) bonded to the metal contact (506); and a reflective film (5B01/503); wherein the substrate is bonded onto a surface of the reflective film [0051] and [0052], wherein the reflective film is shaped into a compound parabolic collector capable of concentrating electromagnetic radiation onto the active photovoltaic region of the cell (Fig. 
NIWA discloses transparent electrodes comprises metal oxides including ITO or metals including gold (C9/L53-68).
Since the prior art of NIWA recognizes the equivalency of ITO and metal (such as gold) in the field of transparent electrodes for solar cells, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the ITO of PEUMANS with the metal of NIWA as it is merely the selection of functionally equivalent transparent electrodes recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
LEE teaches forming a thin film solar cell, just as in modified PEUMANS, in the abstract.  LEE et al discloses attachment between a Kapton (polyimide) plastic substrate with a metal coating (encapsulating filler with a metal coating 503 of PEUMANS and the instant application) and a gold layer (modified transparent contact in gold of modified PEUMANS and metal contact of the instant application) via cold-welding on page 101107-1 in the right column.  The left column of the same page recognizes the use of cold-welding for attachment of metal and plastic components for effective attachment while maintaining performance.
It would have been obvious to one of ordinary skill in the art to utilize a cold-welding attachment between the metal contact and substrate of modified PEUMANS as taught in LEE to enable effective bonding between the components.  The cold-welding of the components in modified PEUMANS would form the reflective metal contact of the instant claim as the materials of use are both known in the art as reflective and utilize the same materials as that of the instant application, rendering their reflectivity obvious.
Regarding claims 22 and 23, modified PEUMANS discloses all the claim limitations as set forth above and PEUMANS additionally discloses the substrate comprises polyimide [0052].

Regarding claim 39, PEUMANS shows the stack of active region (507)/ITO anode (506, modified by NIWA to be metal)/substrate (505) to have contact between the components.
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.
The applicant argues, on page 6 of the remarks, none of the references individually address the formation of the contact of the claim.
The examiner agrees.  This combination rejection shows the use of a transparent electrode next to a metal layer in PEUMANS, substitutes the transparent electrode for an equivalent thin film gold electrode layer via NIWA, then teaches the cold weld bonding of these layers via teaching of LEE et al to form the contact as claimed.  It is the combination that discloses the invention of the claim.
The applicant argues, on page 6 of the remarks, that the combination of PEUMANS and NIWA will not feature a transparent or semi-transparent contact, rendering the use of the metal layers with LEE et al unsatisfactory.
The examiner disagrees.  NIWA teaches the use of a metal semi-transparent contact of gold, while PEUMANS also teaches a layer of gold on the substrate, rendering the cold-welding of these components clear.  This would enable the same light transmission with the contact of NIWA for the transparent electrode of PEUMANS because NIWA acknowledges their equivalency in their disclosure.
The applicant further the use of the disclosure of NIWA on page 7.  The applicant argues NIWA states the use of “and” as opposed to “or” in the disclosure of the material choices, makes 
The examiner disagrees with the applicant’s reading of NIWA for multiple reasons.  Firstly, the disclosure in the citation of NIWA states exemplary materials can include metal and metal oxide.  This does not mean the materials include both, just that the list of materials of use can include these materials.  This is made clear in their example, where the upper electrode does not include a metal oxide AND a metal but just a metal oxide (column 17, lines 59-63).  In other words, here the use of “and” is to explain that the list of materials includes metals and metal oxides but either are used.  Secondly, NIWA uses the same “and” language in the discussion of the lower electrode material in column 9, lines 42-48 stating the material choices are “metals… and alloys thereof”.  In reference to the formation of the layer, NIWA then states the layer is “made of one of the metals or an alloy thereof”, making it clear that while the list is composed of multiple materials, NIWA is not requiring all the materials to be present.  Finally, the same language is used in the disclosure of NIWA to detail the collector electrode material can include “metals... alloys thereof, and carbon” in column 10, lines 19-26, but this clearly does not mean it must include metals, alloys and carbon.  The applicant’s reading of NIWA lacks a contextual and logical reading of the text.  NIWA discloses the use of either a metal oxide or a metal electrode and details their equivalency accordingly, as utilized in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FORREST et al (US Patent 9,412,960) is considered relevant prior art detailing a relevant collector arrangement.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        03/19/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        3/22/2021